Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


Reasons for Allowance
Claims 21-40 are allowed based on the herein amendments.

The following is an examiner’s statement of reasons for allowance:
The closest cited prior arts of record are Jackson et al. (“Jackson”, US 2006/0177132 A1), Langoulant et al. (“Langoulant”, US 2014/0362090 A1), Lai et al. (“Lai”, 2005/0285880 A1) and Bhatt (US 2015/0135125 A1). Jackson teaches the method of cropping the digital image; Langoulant teaches the method displaying the magnified portion of the image at the touching point including two side portions of the image (i.e. top line and bottom line) separated by a line (i.e. middle line) where the cursor touch point is (Fig. 3); Lai teaches displaying a zoom-loupe any one of the predefined shapes (i.e. rectangular, circular, etc.) containing magnified portion of the touched image in a predefined magnification factor (Fig. 5); Bhatt teaches a method of displaying the magnified image portion of interest within bubble loupe.  However, none .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN S NGUYEN whose telephone number is (571)270-7612. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam M Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/TUAN S NGUYEN/Primary Examiner, Art Unit 2145